EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. Cancel claims 2-10,12-13 and 16-22.
2. In claim 14 insert  after formula appearing on the 3rd line the following new line:
- --  or a pharmaceutically acceptable salt, N-oxide, hydrate, solvate, tautomer or optical isomer thereof .   - - -    .
3. In claim 15 on the 2nd line, delete “solvent” and insert in its place
- - -  solvate  - - -  .


/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624